Citation Nr: 0026103	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-18 076	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

2.  Entitlement to an increased rating for service-connected 
residuals of a bilateral eye injury, currently rated 10 
percent disabling.

3.  Entitlement to a combined compensation rating of 30 
percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
February 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1993 rating 
decision by the RO which denied an increased (compensable) 
rating for bilateral hearing and which also denied a rating 
in excess of 10 percent for residuals of a bilateral eye 
injury.  That decision also granted service connection and a 
10 percent rating for tinnitus, resulting in a combined 
compensation rating of 20 percent for all service-connected 
disabilities; another issue on appeal is stated to be 
entitlement to a combined compensation rating of 30 percent.  
The veteran testified at a Travel Board hearing in August 
1995, and the Board remanded the case in July 1996 for 
further development of the evidence.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
numeric designations of I in the right ear and no worse than 
II in the left ear.

2.  The veteran's residuals of a bilateral eye injury are 
manifested by a minor scar under the right eye,  and multiple 
small subconjunctival foreign bodies in both eyes without 
related visual impairment.  Corrected distant visual acuity 
in both eyes is no worse than 20/25.

3.  The veteran's service connected disabilities have been 
rated by the RO as 10 percent for a bilateral eye condition, 
10 percent for tinnitus, and 0 percent for bilateral hearing 
loss; the RO has assigned a combined compensation rating of 
20 percent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1998 and 1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a bilateral eye injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.75, § 4.83a, 
§ 4.84a, Code 6079, § 4.118, Code 7800 (1999).

3.  The correct combined compensation rating for the 
veteran's service-connected disabilities is 20 percent.  
38 C.F.R. § 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from December 1958 to 
February 1962.  His service medical records show that on the 
medical history form for his December 1961 separation 
examination, he reported a history of sustaining a slight 
injury to the right eye due to a muffler exploding on a 
personnel carrier; the reviewing examiner noted that there 
were no symptoms now.  On objective examination, his eyes 
were normal and he was found to have bilateral visual acuity 
of 20/20.  The only scar noted was of the right upper lip.  
The discharge examination noted the veteran had bilateral 
deafness due to degeneration of the acoustic nerve.

In August 1975, the veteran filed a claim of service 
connection for a right eye injury.  He stated that a muffler 
on an armored personnel carrier exploded and sent carbon and 
metal pieces into his face and eyes.  He stated he was 
treated at the field hospital.

When examined by a private doctor in September 1975, the 
veteran reported sustaining an injury to the right eye in 
service.  Examination revealed four small foreign bodies 
imbedded in the lateral right sclera.  Corrected visual 
acuity was 20/20, bilaterally.  He had no reaction to the 
foreign bodies.  The diagnosis was asymptomatic foreign 
bodies, possible carbon tattoos in the lateral right sclera.

The RO, in October 1975, granted service connection for 
residuals of a right eye injury.  This condition was rated 0 
percent under the code pertaining to impairment of central 
visual acuity.  The RO also granted service connection and a 
0 percent rating for bilateral high frequency hearing loss.

In a March 1976 letter, Philip L. Levy, M.D. stated that 
ocular examination of the veteran in July 1975 revealed that 
vision was correctable to 20/20+ in each eye.  He related 
that the remainder of the examination was within normal 
limits except for some old carbon foreign bodies that were 
located in the nasal subconjunctival area of the left eye.  
He stated that these had been present for many years without 
difficulty.  He reported that carbon foreign bodies were also 
located in the subconjunctival area of the right eye 
laterally.

In May 1976, the veteran stated he had a scar under the right 
eye due to the service injury.  He stated that the scar had 
been mistaken for a blue tattoo mark and that he was self-
conscious about it.

VA examination in July 1976 revealed the presence of several 
small foreign bodies in the conjunctiva of both eyes.  There 
was no inflammation and corrected vision was 20/20.

In August 1976, the RO granted a 10 percent rating for 
residuals of an injury to both eyes, under the code for 
rating scars.  The RO stated that this was intended to cover 
the foreign bodies in the eyes and the dark spot under the 
right eye. 

Reports from the late 1970s to the early 1990s show the 
veteran's bilateral hearing loss was periodically evaluated.

In November 1992, the veteran filed claims for increased 
ratings.  He stated his bilateral eye condition and bilateral 
hearing loss had worsened.

On VA visual examination in January 1993, the veteran 
complained of blurred vision.  He related a history of 
sustaining a facial injury secondary to an explosion.  He 
stated his right eye was struck by multiple fragments.  
Corrected bilateral distant visual acuity was 20/20.  He had 
no diplopia or visual field deficit.  Examination of the 
right eye revealed multiple small subconjunctival foreign 
bodies.  Examination of the left eye revealed a single 
subconjunctival foreign body.  The diagnosis was multiple 
minute retained subconjunctival foreign bodies associated 
with a right corneal scar.  The examiner stated that these 
had no visual implications.  The examiner stated that this 
was a static condition without any late sequela expected.  He 
concluded that that veteran had excellent visual function.

During a February 1993 VA audiological examination, the 
veteran reported he had bilateral hearing loss due to noise 
exposure in service.  Audiometric studies revealed the 
veteran had pure tone thresholds of the right ear of 5, 25, 
70, and 95 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 10, 
25, 70, and 90 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average decibel thresholds at these 
frequencies were 49 in both the right and left ears.  Speech 
recognition scores were 92 percent in the right ear and 88 
percent in the left ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  The examiner 
recommended the use of bilateral hearing aids.

The RO, in July 1993, denied the claims for increased ratings 
for bilateral hearing loss and for a bilateral eye disorder.  
Service connection and a 10 percent rating were granted for 
tinnitus.  The RO assigned a combined 20 percent rating for 
all service-connected conditions.

In a December 1993 substantive appeal, the veteran stated his 
hearing had worsened to the point of him needing hearing 
aids.  He stated that he was therefore entitled to a 
compensable rating for bilateral hearing loss.

In February 1994, the veteran stated he was entitled to a 
combined rating of 30 percent based on the disability of his 
eyes and ears.

VA outpatient records show the veteran was issued bilateral 
hearing aids in 1994.  When treated in 1994 and 1995, he was 
noted to have bilateral corrected visual acuity of 20/15 or 
20/20.  Diagnoses during this time were myopia, presbyopia, 
metal fragment embedded in the right conjunctiva, and corneal 
scar of the right eye.  

The veteran testified at an August 1995 Travel Board hearing 
that his bilateral hearing loss had worsened.  He stated he 
was issued bilateral hearing aids and had most of his hearing 
problems in a crowd.  With respect to his eyes, he stated he 
could not see clearly and things were blurry to him.  He 
related he had no irritation of the eyes.  The veteran stated 
he wore glasses.

VA outpatient records show that on routine eye examinations 
in October 1986 and October 1997, both eyes had corrected 
distant visual acuity of 20/20.  At the latter examination, 
the veteran indicated he had no particular complaints and 
could see well with glasses at a distance and when near.  The 
impression was low myopia with low astigmatism of the right 
eye and presbyopia.  The examiner stated that there was no 
change in his eye prescription needed.

A May 1999 VA visual examination for compensation purposes 
revealed the veteran had bilateral corrected distant visual 
acuity of 20/20.  Myopia, presbyopia, and right eye 
conjunctival foreign bodies were diagnosed.

A June 1999 VA audiological examination revealed the veteran 
had pure tone thresholds of the right ear of 10, 30, 80, and 
100 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 10, 
40, 75, and 95 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average decibel thresholds were 55 in both 
the right and left ears.  Speech recognition scores were 94 
percent bilaterally.  The diagnosis was bilateral high 
frequency precipitously sloping mild to profound hearing 
loss. 

In June 1999, the veteran reported to the eye clinic for a 
routine check-up and because a screw was missing from his 
frames.  Examination revealed he had bilateral corrected 
visual acuity of 20/25.  The impressions were hyperopia and 
presbyopia.  No change in his prescription was need.

II.  Analysis

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Increased rating for hearing loss 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 1999).  This basic method for evaluating hearing 
loss remains the same despite some revisions, effective on 
June 10, 1999, to the regulations for rating hearing loss.  A 
new regulation includes a special method for rating 
exceptional patterns of hearing impairment, as defined by 
38 C.F.R. § 4.86 (1999), but such regulation is inapplicable 
to the present case since the veteran's audiometric test 
results do not show such an exceptional pattern of hearing 
impairment as defined by the regulation.  

There are two audiological examination reports which include 
information sufficient to evaluate the veteran's bilateral 
hearing loss.  The February 1993 VA audiometric test results 
(the average decibel thresholds at the four frequencies and 
speech descrimination scores for both ears) correlate to 
auditory acuity numeric designation I in the right ear and 
auditory acuity numeric designation II in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a noncompensable rating.  See 38 
C.F.R. § 4.85, Table VII, Code 6100.  

Audiological studies in June 1999 shows the veteran had 
average decibel thresholds of 55 in the right and left ears, 
and speech recognition scores of 94 percent in both ears.  
These results correlate to auditory acuity numeric 
designation I in the right ear and auditory acuity numeric 
designation I in the left ear (see 38 C.F.R. § 4.85, Table 
VI), and such corresponds to a noncompensable rating (see 38 
C.F.R. § 4.85, Table VII, Code 6100).

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating.  However, the assignment 
of a disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Although the veteran wears hearing aids, 
this does not affect his rating.  38 C.F.R. § 4.85(a) (1999), 
§ 4.86 (1998).  The application of the rating schedule to the 
test results clearly demonstrates that a noncompensable 
rating is warranted for bilateral hearing loss.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a higher rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Increased rating for residuals of a bilateral eye injury

The residuals of the injury to the veteran's eyes are 
currently rated 10 percent disabling under Code 7800, 
disfiguring scars of the head, face, or neck.  This code 
provides a 10 percent rating for moderate disfiguring scars 
of the face, head or neck. A 30 percent rating is assigned 
for severe disfiguring scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  38 C.F.R. § 4.118, Code 7800.  The medical 
evidence does not show and the veteran does not contend that 
he has a scar meeting the criteria for a 30 percent rating.  
The record shows only that the veteran has a minor scar under 
the right eye which the veteran has described as a dark spot.  
The medical evidence shows the veteran has multiple small 
subconjunctival foreign bodies in both eyes without visual 
implications.  A doctor stated that this was a static 
condition without any late sequela expected.  When the RO 
assigned the 10 percent rating under the scar code, it 
indicated it was intending to compensate the veteran for the 
retained subconjuntival foreign bodies of the eyes and the 
dark spot under the right eye.  There is no credible evidence 
to indicate impairment for such problems approaches the 
criteria for a 30 percent rating under Code 7800, and such a 
rating is not warranted.

During a Board hearing and in written arguments, the veteran 
described the residuals of the injury to the eyes as 
involving visual impairment.  He stated he could not see 
clearly and that things would be blurry.  His visual 
impairment has been partly diagnosed as myopia (refractive 
error).  The records do not show that he has impairment of 
vision due to the injury in service.  The record shows that 
in addition to myopia, the veteran has presbyopia (hyperopia 
and impairment of vision due to advancing years or to old 
age).  Given the foregoing, it appears the veteran's visual 
impairment is due to refractive error or a developmental 
defect.  Refractive error and developmental defects are not 
diseases within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  

Even assuming that the veteran's impairment of vision is 
related to the service injury to the eyes, a compensable 
rating for visual impairment would still not be warranted. 

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  Impairment of central visual acuity 
is evaluated from noncompensable to 100 percent based on test 
results.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  
A noncompensable evaluation will be assigned for corrected 
bilateral visual acuity of 20/40 or better.  38 C.F.R. § 
4.84a, Diagnostic Code 6079.  A compensable disability rating 
of 10 percent is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.

The recent medical records show that the veteran's corrected 
bilateral distant visual acuity has usually been 20/20, and a 
recent outpatient record related it was 20/25.  Such visual 
acuity is to be rated 0 percent under Code 6079.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for residuals of a bilateral 
eye injury.  Thus the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C.  Entitlement to a combined rating of 30 percent

The veteran seeks a combined compensation rating of 30 
percent.  His service-connected disabilities are currently 
rated 10 percent for residuals of a bilateral eye injury, 10 
percent for tinnitus, and 0 percent for bilateral hearing 
loss.  The combined rating for various service connected 
disabilities is derived by combining the ratings under a 
table provided in the rating schedule.  Where three service 
connected disabilities are rated 10, 10, and 0 percent 
disabling, respectively, a 20 percent combined rating is 
warranted.  38 C.F.R. § 4.25.  

The veteran cites no legal support for his argument that the 
combined rating should be other than 20 percent.  The law is 
dispositive and clearly indicates that the correct combined 
rating is 20 percent.  The claim lacks legal merit, and 
accordingly it must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). 


ORDER

An increased rating for bilateral hearing loss is denied.

An increased rating for residuals of a bilateral eye injury 
is denied.

A combined compensation rating of 30 percent is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


